FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 January 10, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                                  TENTH CIRCUIT


 TIMOTHY TURNER,

          Petitioner-Appellant,

 v.
                                                         No. 10-5117
                                            (D.C. No. 4:07-CV-00327-TCK-FHM)
 JUSTIN JONES, Director,
                                                         (N.D. Okla.)
          Respondent-Appellee.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.


      An Oklahoma jury convicted Timothy Turner of second degree burglary,

eluding an officer, resisting an officer, and unauthorized use of a motor vehicle,

resulting in a total prison sentence of 37 years. The Oklahoma Court of Criminal

Appeals upheld Mr. Turner’s conviction and sentence and, later, affirmed the trial

court’s denial of collateral relief.

      Unsuccessful in state court, Mr. Turner filed a federal collateral challenge

to his conviction under 28 U.S.C. § 2254. After considering his pleadings, the



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
district court refused to provide relief to Mr. Turner and also denied a certificate

of appealability (“COA”). Now before this court, Mr. Turner renews his request

for a COA in order to appeal the district court’s dismissal of his § 2254 petition.

      We may issue such a COA only if the petitioner makes a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Under

this standard, an applicant must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” United States v. Taylor, 454 F.3d 1075, 1078

(10th Cir. 2006) (citation omitted). When a district court has dismissed a habeas

petition on procedural grounds, a COA will issue only when “jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a

constitutional right, and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000). In conducting our assessment under this standard, we construe

Mr. Turner’s pleadings and papers liberally, cognizant of his pro se status.

      Before us, Mr. Turner identifies four issues that, he believes, merit a COA:

the ineffective assistance of his state trial counsel; the ineffective assistance of

his state appellate counsel; the violation of Oklahoma state sentencing laws; and

the legal invalidity of his decision to withdraw his guilty plea. In a careful

opinion spanning over 18 pages, the district court rejected Mr. Turner’s

                                          -2-
arguments on each of these issues (and on many other issues), doing so either on

their merits or as procedurally barred. After conducting our independent review,

we conclude no reasonable jurist could doubt the correctness of the district

court’s dispositions on the claims before us and, for substantially the same

reasons given by the district court, we deny Mr. Turner’s application for a COA

and dismiss this appeal.



                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -3-